DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Notice to Applicant
The amendment filed 1/14/2021 has been entered. The following has occurred: No claims have been canceled; Claims 1-3, 14 and 15 have been amended; No new claims have been added; 
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 2/23/2015
Response to Amendment
Claim Objections are added. 
35 U.S.C. 101 rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 103 rejections are maintained in light of the amended claim limitations, new reference and rationale are provided. 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  The amended limitation uses gray faded scale fonts that makes the claims almost illegible. For example, in claim 1, recites “skills.” which may be a punctuation error or the font faded the comma into a period, still, “skills.” should read ,”. The examiner strongly suggests the font to not be faded or gray out.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. 
Step 1: In the instant case, claims 1-13 are directed to a system (i.e. a machine), claim 14 is directed to a method (i.e. a process), and claim 15 is directed to a server system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A.1: Claim 1 recites limtations:
(a) receiving educational provider information from educational providers, the educational provider information for each of the educational providers including learning opportunity information associated with at least one learning opportunity; 
(b) receiving learner information from learners, the learner information for each of the learners including location of the learner; 
(c) receiving employer information from employers, the employer information including employment position information; 
(d) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity; 
(e) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position; 
(f) generate one or more learning maps for one or more learners by: comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position;  determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity; 
(g) providing the one or more learning maps to the one or more learners via user interfaces accessible via at least one of the plurality of computers, wherein the one or more learning maps indicate the skills or learning opportunity information required to qualify for the employment position, the one or more learning maps including the information indicative of the one or more educational providers that provide the one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position. 
As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. servers with processor and user interface). That is, other than reciting “by the server” and “via user interface” nothing in the claim element precludes the step from practically being performed in the mind. That is, the claim encompasses a user manually receiving various information from educational providers, learners, employers, and providing another user integrated learning network of the collected information based on the learning map of the user. If the claim limitation, under its broadest reasonable 
Step 2A.2: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements - the use of server with processor and user interface to receive and provide information. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification (PG-Pub US 20160247413 A1) at least at paragraph [0023], “The computing devices 20 are electronic devices that include one or more hardware data processors that can be used to access one or more servers 31. The computing devices, for example, include laptops 20 a, a personal digital assistant (PDA) 20 b or smartphone, a personal computer 20 c or terminal, a tablet computer 20 d and a game console 20 e.” Paragraph [0025], “The computing devices 20, in some cases, may have dedicated software installed therein to participate in the learning network. Alternatively, the learners 14 may access the learning network sing a web-browser application through a web interface on the devices 20 a-20 e.” Paragraphs [0031]-[0032], “The system 10 in this embodiment includes servers 32. Each of the servers 32 may include one or more hardware processors configured to provide the learning network as described 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations above amounts to no more than mere instructions to apply the exception using a generic computer component. Each of these functions (e.g., receive and provide information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. That is, the limitations (a)-(c) and (g) above merely are steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitations (e) and (f) are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in particular technological environment (natural language processing-based analysis) that includes generic hardware. See MPEP 2106.05(h) and 2106.05 (f). In other words, claims 1, 14, and 15 do not go beyond generally 
Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea.
Dependent claims 2-13 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Specifically, claim 2 merely recites additional abstract step of generating a learning goal; claim 3 describes additional information of the learning goal is based on information received from the learner, employer, and educational provider; claim 4 merely provided additional information for the learner information (data); claims 5 and 6 merely describes additional information of generating the learning map based on a learning goal; claims 7 and 8 merely describes additional information for recommending learning opportunity; claims 9-11 merely describes additional information for equivalency; claims 12 and 13 merely describes additional information regarding demand. The dependent claims merely provides additional information and do not change the abstract idea of the independent claims. The dependent claims do not include additional elements that could be considered to be significantly more or meaningful to transform the abstract idea of the independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon.”
Regarding claim 1, Philips discloses an educational information system (Abstract, "A system and method for providing a user with information to enhance the user's learning and development."), the system comprising:
(a) at least one server (Para. [0009], [0060] and Fig. 1, server means 6);
(b) a plurality of computers in data communication with the at least one server, the computers being usable by educational providers, learners, employers and accreditors to connect to the server (Para. [0060]-[0061] and Fig. 1, discloses processing devices 3, 5, and 7; server means 6; communication network 8; PC 4 and 21; Para. [0241] discloses on-line education provider and learners; Para. [0004]-[0006], [0238], [0241], [0256]-[0263] learner; Para. [0049], [0097], [0099], [0130] discloses employer; Para. [0048], [0072], [0088], [0125], [0143] discloses an educational institutions which can be both education provider and accreditors as described in paragraph [0028] of the Specification, "employers may also be acting as accreditors or educational providers.");
(c) wherein the server is configured to (Fig. 1, server means 6):
(i) receive educational provider information from the educational providers, the educational provider information for each of the educational providers including learning opportunity information associated with at least one learning opportunity (Para. [0143], "there is also provided links to educational institutions that conduct the required courses in order to qualify for the occupation (where specific provider, course information, entry requirements, location, pathway options and specialist courses are provided) and lists or provides links to employers within the locality and region of the user giving information about each business, induction materials, work experience details, job offers and ;
(ii) receive learner information from the learners, the learner information for each of the learners including, skills. location of the learner (Para. [0016], "The personal profile may be entered and stored in a user profile database and include information on said user, such as biographical information, academic information, personal interests, etc." discloses database receiving user (i.e. learner) information. The user information would include the location of the users as it is indicated in paragraphs [0064], [0068], and [0158] "groupings of individuals were the groupings are dependent on geography." In addition to paragraph [0099], "The personal profile manager module and database 22 captures the users biographic, demographic, education/experience information, achievements and psychometric information required for careers and education management." Specifically in paragraphs [0099], [0143], [0202]-[0206], and [0209] disclosing the user’s skill bank);
(iii) receive employer information from the employers, the employer information including employment position information (Para. [0130] discloses employer information. In addition, Fig. 8 and Para. [0143] discloses job profile (i.e. employment position information) and provides links to employers (i.e. employer information));
 (iv) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity (Claim 35 and paragraph [0085], “a personalised on-line website 15 developed specifically for a particular user and includes access to a number of modules including a performance manager module 16, a career manager module 18, a learning manager and learning tool box module 20, a personal profile module and database 22 and a matching agent module (or career match module) 72. Each of the modules 16, 18, 20, 22 and 24 may be stored at server software module links to the various database and other modules within the system to searches, extracts, and processes relevant information for the user. Specifically in paragraph [0195] disclosing the linked to modules within the system specifically seeks and identifies on-line and off-line training opportunities (i.e. learning opportunity) for individual (i.e. learner) by using a search engine based on keywords extracted from data input to the databases and modules. The search engine based on keyword searched, extracted, and processed to be presented to the user is consistent to the description of natural language processing based analysis or keyword extraction algorithm in the application specification paragraphs [0042]: “For example, a natural language analysis may be performed to the description of the learning opportunity to obtain non-trivial keywords from the description. These keywords may then be cross referenced against a master list of keywords to determine the keywords that are referring to the skills and knowledge being offered by the learning opportunity.” [0047]: “The learning opportunity profile 80 also includes skills 94 that will be provided through the learning opportunity. The skills 94, as noted above, may be provided by the educational provider or extracted from the description of the learning opportunity through keyword analysis.” [0065] “The employment position profile 100 also includes skills required 120 indicative of one or more a keyword extraction algorithm similar to the algorithm described above for extracting skills being offered by the learning opportunity may be employed.” Knowledge application manager KAM is interpreted to perform the function of the natural language processing-based analysis software. Additionally, it is well-known in the field of data searching, Natural Language Processing are features extracted from search engine results (See Introduction of https://www.aclweb.org/anthology/P11-1097.pdf). Also in paragraph [0099], “performance manager module 16 assists the user to develop a personal mission statement and aligns this with their job description. It also assists the user to undertake induction processes, performance appraisals, identifies professional training and development opportunities, builds employability via the user's skill bank, to be hereinafter described and develops a competency based resumé aligned with suitable career pathways, it provides a link between education and work enabling the user to manage their own performance to meet specific job relevant key performance criteria.” Specifically in paragraphs [0195]-[0199] disclosing the specific course identification for providing course that includes keywords such as “Microsoft Office®” required of skills and knowledge that is required of scores of 95.5 in Chemistry, and provide links to training required keywords of “Cyto-Publishers Network.”)
(v) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position (Claim 35 and paragraph [0085], “a personalised on-line website 15 developed specifically for a particular user and includes access to a number of modules including a performance manager module 16, a career manager module 18, a learning manager and learning tool box module 20, a personal profile module and database 22 and a matching agent module (or career match module) 72. Each of the modules 16, 18, 20, 22 and 24 may be stored at server 6. Links 25 to each of the modules 16, software module links to the various database and other modules within the system to searches, extracts, and processes relevant information for the user. Specifically in paragraph [0195] disclosing the linked to modules within the system specifically seeks and identifies on-line and off-line training opportunities (i.e. learning opportunity) for individual (i.e. learner) by using a search engine based on keywords extracted from data input to the databases and modules. The search engine based on keyword searched, extracted, and processed to be presented to the user is consistent to the description of natural language processing based analysis or keyword extraction algorithm in the application specification paragraphs [0042]: “For example, a natural language analysis may be performed to the description of the learning opportunity to obtain non-trivial keywords from the description. These keywords may then be cross referenced against a master list of keywords to determine the keywords that are referring to the skills and knowledge being offered by the learning opportunity.” [0047]: “The learning opportunity profile 80 also includes skills 94 that will be provided through the learning opportunity. The skills 94, as noted above, may be provided by the educational provider or extracted from the description of the learning opportunity through keyword analysis.” [0065] “The employment position profile 100 also includes skills required 120 indicative of one or more skills or accreditations required or recommended for the a keyword extraction algorithm similar to the algorithm described above for extracting skills being offered by the learning opportunity may be employed.” Additionally, it is well-known in the field of data searching, Natural Language Processing are features extracted from search engine results (See Introduction of https://www.aclweb.org/anthology/P11-1097.pdf). Also in para. [0130] disclosing the career manager module allows the user to gain a complete understanding of the occupation within the job market and easily identify the educational and training requirements for the chosen occupation. Job market information provides employer information including skill demand (i.e. skilled required for an employment position). “Auto respondents send users up-to-date information pertinent to the specific employer. Thus the processing means 10 on server 6 undertakes a search of other websites to match employer information and profiles to the personal profile of the user and store the results on the user's own website for easy access by the user.” Which the system searches, process, and match employer information including skill demand with profile of the user (i.e. learner’s skill bank) then presenting the information to the user); 
(The following limitations are rejected altogether)
(vi) generate one or more learning maps for one or more learners by:
	comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; 
	based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position; 
	determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity  (Fig. 2, desktop management interface; Figs. 21-23 illustrates screens of user interface accessible via a computer screen of a computer; Para. [0085], [0226] further disclose the desktop management interface. Abstract, Para. [0009]-[0011], [0061], [0063], disclosing provide, to a user via a user interface accessible via at least one of the plurality of computers, an integrated learning network (i.e. communications network). Abstract, Para. [0009], [0011], [0020]-[0021], [0026]-[0027], [0032]-[0033] discloses a communication network as platform for providing users, employers, and institution to enhance user’s learning and development. Para. [0011]-[0019] disclose tracking the user’s development learning and career goal (i.e. learning map) based on user personal profile (i.e. learner information for the user), which includes information on said user, such as biographical information, academic information (which is education provider information, see Fig. 10 for illustration), personal interests, etc. Further in Para. [0130], [0136], [0164], and Fig. 7 disclose employer information and career match in association of learning and career goal (i.e. learning map). Also see para. [0084]-[0100] for detail example. Specifically in para. [0130] disclosing associated with the educational and training requirement of the chosen occupation (i.e. learning map), job market information provided by the system includes providing employer information and profiles on a local, regional and national level wherein job market data such as income levels and skill demand. Specifically in claim 49, discloses accessing and presenting information that is relevant to the user’s learning and development which is presenting information to the user based on the user profile or role. In paragraph [0143]-[0146] specifically discloses the providing of learning plans  for the key skills needed for the specific occupation and providing links to learning maps of educational institutions that conduct the required courses to learn the skill set for the occupation); and 
(vii) providing the one or more learning maps to the one or more learners via user interfaces accessible via at least one of the plurality of computers, wherein the one or more learning maps indicate the skills or learning opportunity information required to qualify for the employment position, the one or more learning maps including the information indicative of the one or more educational providers that provide the one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position (Fig. 2, desktop management interface; Figs. 21-23 illustrates screens of user interface accessible via a computer screen of a computer; Para. [0085], [0226] further disclose the desktop management interface. Abstract, Para. [0009]-[0011], [0061], [0063], disclosing provide, to a user via a user interface accessible via at least one of the plurality of computers, an integrated learning network (i.e. communications network). Abstract, Para. [0009], [0011], [0020]-[0021], [0026]-[0027], [0032]-[0033] discloses a communication network as platform for providing users, employers, and institution to enhance user’s learning and development. Para. [0011]-[0019] disclose tracking the user’s development learning and career goal (i.e. learning map) based on user personal profile (i.e. learner information for the user), which includes information on said user, such as biographical information, academic information (which is education provider information, see Fig. 10 for illustration), personal interests, etc. Further in Para. [0130], [0136], [0164], and Fig. 7 disclose employer information and career match in association of learning and career goal (i.e. learning map). Also see para. [0084]-[0100] for detail example. Specifically in para. [0130] disclosing associated with the educational and training requirement of the chosen occupation (i.e. learning map), job market information provided by the system includes providing employer information and profiles on a local, regional and national level wherein job market data such as income levels and skill demand. Specifically in claim 49, discloses accessing and presenting information that is relevant to the user’s learning and development which is presenting information to the user based on the user profile or role. In paragraph [0143]-[0146] specifically discloses the providing of learning plans  for the key skills needed for the specific occupation and providing links to learning maps of educational institutions that conduct the required courses to learn the skill set for the occupation). 

Specifically, Menon teaches (italic emphasis):
(The following limitations are rejected altogether)
(iv) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity;
(v) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position; 
(vi) generate one or more learning maps for one or more learners by:
	comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; 
	based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position; 
	determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity (Para. [0027]-[0031] disclosing the extracting of skill terms from job description, skills offered by a person, and skills taught by a course. The extracted information using algorithms enables the system to automate the comparison between documents. “For example, by extracting the information in a résumé and a job description one can determine the relevance of a résumé to the job. Similarly, by extracting information in a course description one can compare the competencies required by a job with one course or a set of courses. Finally, extracting information from jobs helps the system to understand common skills across occupations.” “extract skills from a job description automatically use a curated dictionary of skills to guide the extraction and have limitations. Curating a valid dictionary of skills is expensive and limiting. For example, as the market requires new skills, the dictionary needs to be constantly updated in order to stay relevant. Such approaches do not consider context and can therefore extract inappropriate skills as being appropriate. For example, the job description of an accounting job at Intel® will include information about Intel and its primary business, which is semiconductor. A keyword-based extraction may extract “semiconductor” as a skill required by the job when the job may not require such a skill. This approach focuses on extracting just the skill terms but not on how those skills are being applied.” In paragraphs [0068], [0113]-[0117], [0120], and [0128] teaching the use of natural language processing to extract sentences (i.e. keywords). Claim 18, “wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the computer system to apply the detected at least one pattern to extract competencies from unseen job descriptions.” Claim 18, “generate one or more rules for configuring a structured document for assessing an outcome of a comparison between the job candidate and the job opening data.” Para. [0054], “With such example embodiments, a host of 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the natural language processing-based analysis for keyword extraction relating to skills offered by learning opportunity and skills required from job description of employment as taught by Menon with the education information system of Philips for the advantage of effectively compare candidates skillsets to open job position with skills demands and identifying shortcoming of skill gap in a large scale which saves the time and energy in the manual process of checking thousands of candidates (para. [0005]-[0006]). 
Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philips to include, as disclosed in Parija, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claims 14 and 15, for the sake of brevity by having to repeat the rejection of claim 1, the Examiner refers and incorporates the rejection that has been provided for claim 1 for the rejection to be applied to claims 14 and 15. 
Regarding claim 2, the combination of Philips and Menon make obvious of the system of claim 1. Philips further discloses wherein the server is further configured to generate information indicative of a learning goal indicating what a learner hopes to achieve through education (Para. [0086]-[0094] describing the system to be a desktop presence of all key customised information required for the learning, career and performance needs of the user or individual. When a user live-updates the program, data is collected as the on-line search engines seek out relevant information pertinent to the users needs and wants. Which is indication of the system is for identifying and providing relevant information to the users (learners) needs and wants in particular for career. In Fig.10 and Para. [0145], [0193], [0213]-[0215] discloses generating a learning goal, wherein “a user may identify the occupation “occupational therapist” and hence if they select this as their chosen occupation in the career match module 72 then the learning goals manager or module 160 will know that they need an enter score of approximately 93.5 to enter the specific university program.” In this example, the learner hopes/wants to be an occupational therapist as particular of their learning goal in achieving through education. Para. [0208], “resumé builder module 130 is used to educate the user to develop and maintain a relevant enerate information indicative of a learning goal indicating what a learner hopes to achieve through education).
Regarding claims 3, 4, and 5, the combination of Philips and Menon make obvious of the system of claim 2. Philips further discloses:
(for claim 3) wherein the learning goal is generated based upon information received from at least one of the learner, employer, and the educational provider (Para. [0215] learning goal is generated by the learning goals manager or module based on the user’s selection of occupation (i.e. learning goal)). 
(for claim 4) wherein the learner information from at least one of the learners include one of the learning goals selected by the learner (Para. [0215], “a user may identify the occupation “occupational therapist” and hence if they select this as their chosen occupation in the career match module 72 then the learning goals manager or module 160 will know that they need an enter score of approximately 93.5 to enter the specific university program.” The user (i.e. learner) identify the occupation “Occupational therapist” which is the learning goal selected).
(for claim 5) wherein the server is further configured to generate at least one learning map based upon a learning goal, the learning map being indicative of one or more learning opportunities necessary to qualify for the learning goal
Regarding claims 6 and 7, the combination of Philips and Parija make obvious of the system of claim 4. Philips further discloses:
(for claim 6) wherein the server is further configured to generate a personalized learning map for at least one of the learners based upon the learner information received from the learner and a learning goal selected by the learner, the personalized learning map being indicative of one or more learning opportunities necessary for the learner to qualify for the learning goal (Para. [0213] - [0226] discloses a Learning Goals Module, organizing (i.e. generating) a personalize learning map with specific learning opportunities necessary for the learner to qualify for the learning goal; “The learning goals module 160 assists the individual to organise their learning program using the following steps: 1. organise the specific subjects to be undertaken 2. identify the approximate scores needed in each subject”. Specifically, para. [0226] discloses the learning map for the learner is based upon the learner information, “module 164 provides students with specific strategies and coaching to improve their learning and study skills. Information from the personal profile database is used and linked to the study program of the individual whereby relevant coaching and learning advice is delivered via the on-line learning programs through the KAM or software module 28 in the desk top management interface 26.”).
(for claim 7) wherein the server is further configured to recommend at least one learning opportunity based upon the learning goal selected by the learner (Para. [0213]-[0221] discloses the learning goals module assists the individual to organize their learning program with further step of organizing the specific subjects to be undertaken in order to achieve the learning goal selected by the learner. The system module organizing the specific subjects based on learning goal is equivalent of recommending a specific learning opportunity based upon the learning goal. Further in para. [0197] discloses relevant course identification. “The training manager would recommend 
Regarding claim 8, the combination of Philips and Parija make obvious of the system of claim 7. Philips further discloses wherein the server is further configured to recommend at least one learning opportunity based upon a geographical location associated with the learner and the learning opportunities (Para. [0213]-[0221] discloses the learning goals module assists the individual with organizing the specific subjects to be undertaken. Para. [0197] discloses recommending specific course to the individual. Further, in para. [0065] discloses a second database that “stores content that has been localised. For example, information could be presented that is relevant to someone in one location but different to information presented to another person in another location.” That is, information regarding to a specific location is different from another location, that would include classes (i.e. learning opportunity) based on location). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon,” and further in view of Parija et al. (US 20050106549 A1), hereinafter, “Parija.”
Regarding claims 12-13, the combination of Philips and Menon make obvious of the system of claim 1.
While, Philips discloses the particular demand to be skill demand based on job market data. The only difference between Philips and the claimed invention is that Philips does not specifically disclose the particular demand information is related to the learning opportunity within a defined distance of a user.
Specifically, Phillips does not explicitly teach:
Parija, which is directed to a system and method for optimization of class scheduling under demand uncertainty, further teaches:
(Claim 12) where the server is configured to determine demand information indicative of a demand for at least one learning opportunity based upon the learner information (Parija, para. [0004] - 
(Claim 13) wherein the demand information includes a geographical location associated with the demand (Parija, para. [0115] discloses determining class demand based on week, location city, class room, and/or instructor).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the determining demand information based on location and/or learner information as taught by Parijia with the education information system of Philips/Menon for the advantage of maximizing school revenue/profit and reducing the chances of class cancellation (Parija, Para. [0005]).
Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philips and Menon to include, as disclosed in Parija, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon,”  and further in view of Turner (US 8,764,454 B1).
Regarding claims 9-11, the combination of Philips and Menon make obvious of the system of claim 1. Philips discloses an education information system and method for providing a user with information to enhance the user's learning and development, comprising: a server; a plurality of computers in a data communication; wherein the server is configured to: receive educational provider information, receive learner information, receive employer information, receive accreditation information, and provide an integrated learning network. The only difference between the combination and the claimed invention is that the combination discloses the system server or module provides one or more learning opportunities for a specific learning goal but does not specifically disclose equivalency information regarding at least two of the learning opportunities (i.e. classes).
Specifically, the combination does not explicitly disclose:
(for claim 9, dependent of claim 1) wherein the server is configured to provide equivalency information about at least two of the learning opportunities.
(for claim 10, dependent of claim 9) wherein the server is configured to determine the equivalency information based upon the learning opportunity information associated with the learning opportunities.
(for claim 11, dependent of claim 9) wherein the equivalency information is received from at least one of the educational provider, learner, employer or accreditor.
However, Turner, which is directed to a system and method for computer-optimizing academic credential structure, model and processes, does teach:
wherein the server is configured to provide equivalency information about at least two of the learning opportunities (Turner, Fig. 7 Server 300 and Col 4. Ln 31-53, focus credential server; Col. 1 Ln. 
wherein the server is configured to determine the equivalency information based upon the learning opportunity information associated with the learning opportunities (Turner, Col. 17 Ln. 50 – Col. 18 Ln. 16 and Col. 19 Ln. 17-34, determine course equivalency based on similar course descriptions and subjects covered by the course, or the student must test out of the course by showing mastery of the standard course content required for the institution’s credential. “In order for other content from courses with different names to be used toward any traditional credential, they typically must be course equivalents to the specified courses, with similar course descriptions and subjects covered by the course, or the student must test out of the course by showing mastery of the standard course content required for the institution's credential.”).
wherein the equivalency information is received from at least one of the educational provider, learner, employer or accreditor (Turner, Col. 18 Ln. 59 – Col. 19 Ln. 16, “Some institutions grant credit for demonstrated prior non-collegiate college-level learning, typically experiential learning based on the student's on the job learning. Often the student must put together detailed information, termed the student's portfolio, as part of the “prior learning assessment” process, in order to demonstrate that what the student learned through non-collegiate methods before enrolling at the institution was at the college level, typically through on-the-job “experiential” learning. The amount thereby learned that is 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine providing, determining, and receiving equivalency information as taught by Turner with the education information system of Philips and Menon to have the advantage of taking different classes that fundamentally covers the same content/skill set and still be able to receive academic credentials for the knowledge learned (Turner, Col. 1 Ln. 65 – Col. 2 Ln. 27).
Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philips and Menon to include, as disclosed in Turner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Shaver (US 7805107 B2) is directed to a system and method for determining student demand for academic courses during a variety of time periods and a method of scheduling the student demand for academic courses.
Taher (US 20140272830 A1) is directed to a system and method for professional education through a business system of cooperating participants and other educational service providers, organized in order to effect incentive-based individual learning: namely, to engage the user as a learner by way of offering participation incentives.
Jarrett et al. (US 20160196534 A1) is directed to a training, tracking, and placement system determines a competence score for a job seeker with respect to a skill set and matches the job seeker with recruiters and/or employers based on the competence score.
Melia (WO 2016049708 A1) is directed to a method of tracking and validating a learner's career.
Lettrick (US 20130273517 A1) is directed to an integration system is provided for finding, enabling, and documenting completion of practice-based, real world experiences.
Luca (US 20140188574 A1) is directed to a system for objective assessment of learning outcomes comprising a data repository comprising at least a hierarchical arrangement of a plurality of learning goals, a report generator coupled to the data repository, an analysis engine coupled to the data repository, a rules engine coupled to the data 
Response
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but deemed moot in light of the newly amended claim limitations. See 101 rejection above for new detail analysis. 

35 U.S.C. 103 Rejections
Applicant’s arguments are fully considered, but are deemed moot in light of the newly amended claim limitations, and have been addressed above with incorporation of reference Menon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.C./Examiner, Art Unit 3689                 

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.